Holmes, Judge,
delivered the opinion of the court.
The petition which was filed in the St. Louis Circuit Court on the first day of August, 1860, appears to have stated all the facts which were necessary to constitute a cause of action against the defendant, founded upon the special tax bill. The answer specifically denied all the material allegations. The plaintiffs proved that the city engineer had charge of all work of the kind specified in the certified tax bill. He then read the certified bill in evidence, the defence, and excepting, and closed his case. The defendant asked the court to instruct the jury to find for the defendant. The instruction was refused, and there was a verdict and judgment for the plaintiff.
The statute provides (act of January 16,1860, § 2) that every such certified bill shall, in any action brought to recover the amount thereof, be prima facie evidence of the validity of *49the charge against the property therein described, and of the liability of the person therein named as the owner of such property. The certified bill is then made presumptive evidence of all the facts necessary to make it a valid charge against the property, and of the fact that the person therein named as owner is liable as such owner of the property for all the purposes of the suit; and the burden of proof is thereby thrown upon the defendant to rebut such presumption or prima, facie case of liability. There can be no doubt of the power of the Legislature to provide a summary mode of levying and collecting such taxes, nor that they may declare what evidence shall be sufficient to show a prima facie case for the plaintiff. The court had jurisdiction of the parties and of the subject-matter of the action, and the judgment is certainly binding on them. Of course, no person or owner who has not been brought within the jurisdiction of the court as a party, can be bound by the proceedings and judgment. (Black. Tax Tit., 2d ed., 25, 184.)
The point is raised on motion in arrest that the St. Louis Land Court had exclusive jurisdiction of all actions “ for enforcing any right, claim, demand, or lien, to or upon ” real estate. This would have been so under the act establishing that court, (R. C. 1855, p. 1592, § 2,) but the act of February 18,1859, (Laws of 1859, p. 457, § 4,) gave the Circuit Court and Court of Common Pleas of St. Louis county concurrent jurisdiction with the St. Louis Land Court “ in all suits and actions, except those for the direct recovery of the possession of real estate ” ; and this act was not repealed until the 26th day of January, 1864, (Laws of 1868-4, p. 307,) and the record showed that the whole proceedings and judgment in this case took place during the period of time in which the St. Louis Circuit Court had jurisdiction of such cases.
We think the plaintiff was entitled to recover on the case made, and that the defendant’s instruction was correctly refused.
Judgment affirmed.
Judge Wagner concurs; Judge Lovelace absent.